 -In the Matter of FAIRCHILD ENGINE AND AIRPLANE CORPORATIONandUNITED AUTOMOBILE, AIRCRAFT AND AGRICULTURAL IMPLEMENT WORK-ERS OF AMERICA, C. I. O.In the Matter of FAIRCHILD ENGINE AND AIRPLANE CORPORATIONandTHE INTERNATIONAL ASSOCIATION OF MACHINISTSCases Nos. C-2107 and C-2108, respectively.Decided May 30, 1942Jurisdiction:aircraft engine and airplane manufacturing industry.Unfair Labor PracticesInterference, Restraint, and Coercion:permittingand assistinga rival union tosolicitmembers, to collect dues, and to electioneer on companytime and prop-erty and denying such privileges to two competinglabor organizations; 'advis-ing its employees to join the rivalunion and warningthemto refrain frombeccming or remaining members of the other competing labororganizations.-Discrimination:'employee-discharged -because of union membership and activity ;other charges,dismissed.Remedial Orders:employer ordered to cease anddesistfrom discouraging mem-bership in competing labor organization and fromengaging in unfair laborpractices; reinstatement and back pay awarded.Mr. Tlhurlow Smoot,for the Board.Lane, Buslwng efi Byron, by Mr. William Preston LaneandMr.David W. Byron,of Hagerstown, Md., for the respondent.Mr. Frank J. Bender,of Baltimore, Md., for the C. 1. 0.Mr. James E. Poulton,of Baltimore, Md., for the I. A. M.Weinberg and Green,byMr. Dulany Foster,of Baltimore,, Md., andWagaman and Wagaman,byMr. CLarles F. Wagaman,of Hagers-town, Md., for the Independent.Mr. Marvin C. Wahl,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon an amended charge duly filed by United Automobile, Aircraftand Agricultural Implement Workers of America, C. I. 0., -hereincalled the C. I. O., the National Labor Relations Board, herein calledthe Board, by the Regional Director for the Fifth Region (Baltimore,41 r L. R. B., No. 106.521 522DECISIONS OF NATIONAL LABOR RELATIONS BOARD 'Maryland), issued its complaint dated October 24, 1941, against Fair-childEngine and Airplane Corporation, Hagerstown, Maryland,herein called the respondent, alleging that the respondent had engagedin and was engaging in unfair labor practices affecting commerce,within the meaning of Section 8 (1), and (3) and Section 2 (6) and(7) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.Copies of the complaint, together with notice of hearingthereon, were duly served upon the respondent, the C. I. 0., and Inde-pendent Aircraft Workers, Inc., a labor organization alleged in thecomplaint to have been assisted by the respondent and herein calledthe Independent.Thereafter, International Association of Machinists, affiliated withthe American Federation of Labor, herein called the I. A. M., dulyfiled a charge with said Regional Director, alleging that the respondenthad engaged in and was engaging in unfair labor practices, within the'meaning of Section 8 (1) and (3) and Section 2 (6) and (7) of theAct.On January 3, 1942, the Board entered its order consolidatingthe two cases.On January 6, 1942, Board's counsel served writtennotice, together with copies of the charge filed by the I. A. M., upon'all parties that he would move at the opening of the hearing herein toamend the complaint.The motion was ' accordingly made and onJanuary 19, 1942, it was granted without objection and an. amendedcomplaint was filed incorporating allegations covered by the chargesof the I. A. M.'With respect to the unfair labor practices, the amended complaintalleged in substance that the respondent, at its Hagerstown, Maryland,plants (1) since about September 1, 1940, assisted the Independentby (a) permitting and encouraging solicitation of membership thereinon the respondent's property and time, (b) affording the Independentplant facilities and denying these privileges to' members of .otherlabor organizations, and (c) warning and advising its employees tojoin the Independent or to designate it as their bargaining agent; (2)since about September 1, 1940, urged, persuaded, and warned its em-ployees to refrain from becoming or remaining members of the C. I. O.or the I. A. M., and threatened them with discharge or other reprisalsif they did so; (3) on or about March 6, 1941, discharged, and there-after refused to reinstate, James B. Cole for the reason that he assistedthe C. I. O. and engaged in concerted activity with other employees;(4) on or about November 15, 1941, discharged, and thereafter refusedto reinstate, Ervin N.' Snyder, for the - reason that he- assisted' theI'.A. M. and engaged in concerted activity with other employees; and(5) by such acts interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed in Section 7 of the Act.On January 20, 1942, during the course of the hearing, the respond-ent filed its answer to the amended complaint, admitting certain d'AIRCHILD ENGINE AND AIRPLANE CORPORATION523,allegations respecting its business, but -denying that it had engagedin the alleged unfair labor practices.Pursuant to notice, a hearing was held at Hagerstown, Maryland,on January 16 and from January 19 through 23, 1942, before Josef L..Hektoen, the Trial Examiner duly designated by the Chief TrialExaminer.The Board, the respondent, and the Independent wererepresented by counsel and the C. I. O. and the I. A. M. by theirrepresentatives; all participated in the hearing.All parties wereafforded full opportunity to be heard, to examine aild cross-examinewitnesses, and to introduce evidence bearing upon the issues.At thecommencement of the hearing, the Independent's motion to intervenewas granted by the Trial Examiner.Before the close of the hearing,,the motion, of counsel for the Board to conform the complaint to theproof in minor particulars was granted without objection.Duringthe course of the hearing, the Trial Examiner ruled on other motionsand on objections to the admission of evidence.The Board has re-,viewed the rulings of the Trial Examiner and finds that no prejudicialerrors were committed.The rulings are hereby affirmed.The Trial Examiner thereafter filed his Intermediate Report, datedFebruary 19, 1942, copies of which were duly served upon the parties.He found that the respondent had engaged in and was engaging inunfair labor practices, within the meaning of Section 8 (1) and (3)and Section 2 (6) and (7) of the Act, and recommended that it ceaseand desist therefrom and take certain affirmative action, including thereinstatement of James B. Cole with back pay, deemed necessary toeffectuate the policies of the Act.On March 9 and 20, 1942, theI.A.M. and the respondent, respectively, filed exceptions to theIntermediate Report, and on March 28, 1942, the respondent filed abrief in support of its exceptions.Pursuant to notice, a hearing was held before the Board at Wash-ington, D. C., on April 12, 1942, for the purpose of oral argument.The respondent was represented by counsel and the C. I. O. by its rep-resentative, and both parties participated in the argument.TheL A. M. filed a brief in lieu of oral argument.The Board has consid-ered the exceptions to the Intermediate Report and the briefs in sup-port thereof and insofar as the exceptions are inconsistent with thefindings, conclusions, and order set forth below, finds them to bewithout merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THEBUSINESS OF THE RESPONDENTThe respondent, Fairchild Engine and Airplane Corporation, is aMarylandcorporation operating plants at Hagerstown, Maryland, and 524DECISIONS OF NATIONALLABOR RELATIONS BOARDat Farmingdale, New York, where it is engaged in the manufacture,sale,and servicing of aircraft engines and airplanes.This proceedingconcerns only the Fairchild Aircraft Division, located at Hagerstown.During the year 1940, in connection with its operations at Hagerstown,the respondent purchased wood, aluminum, and other materials valuedin excess of $1,500,000, over 50 percent of which were received fromsources outsidethe State of Maryland.During thesame period, over50 percent of its finished products, having a valuein excessof $2,000,-000, were shipped from its Hagerstown plants to points outside theState of Maryland. In 1941, the respondent's purchases and sales out-side the State of Maryland were approximately the same as in 1940.At the time of the hearing, the respondent operated six plants atHagerstown, where it employed more than 3,500 persons.The re-spondent admits that it is engaged in commerce within the meaning ofthe Act.H. THE ORGANIZATIONS INVOLVEDUnited Automobile, Aircraft and Agricultural Implement Workersof America is a labor organization affiliated with the Congress of In-dustrial Organizations.International Association of Machinists is alabor organization affiliated with the American Federation of Labor.Independent Aircraft Workers, Inc., is an unaffiliated labor organiza-tion.All admit to membership employees of the respondent at itsHagerstown, Maryland, plants.III.THE UNFAIR LABOR PRACTICESA. Interference,restraint,and coercion1.Assistance to the IndependentDuring the summer of 1940,the I.A. M. began organizational activi-ties among the employees at the Hagerstown plants. Shortly there-after,the Independent and the C. I. O. also started to organize.Charles F. Slick,superintendent of Plant I, testified without contra-diction that in September,he instructed the foremen to take no partin-the union activities of the employees and to express no opinion tothem as to any union preferences they might have ,2 and that he repeated,these instructions on three subsequent occasions.According to hisfurther testimony, Slick told the foremen not to allow canvassing orsoliciting for any union on company time or property.iAt the time of the hearing, one plant was under construction at Hagerstown2 In addition,notices announcing the respondent's"neutrality"were posted throughoutthe plant as a result of charges filed by the C. I. O.on February 10, 1941.The charges werethereafter withdrawn. FAIRCHILD ENGINE AND AIRPLANE CORPORATION525Despite these express instructions, activity on behalf of the Inde-pendent was permitted to fake place on the respondent's premisesduring working hours, without hindrance by foremen or supervisors.Thus, according to the uncontradicted and credible testimony of WalterC. Keifer, one of the respondent's employees, during September 1940,employees J. Earl Keller and Raymond W. Hammer, the latter havingbeen ,foreman of the welding department on the night shift until afew days previously, spent an entire afternoon in Plant I, duringworking hours, openly soliciting signatures from about 100 employeesto petitions entitled "Independent Union."During this month similar.petitionswere circulated throughout other plants of the respondent.and the signatures of approximately 700. employees were obtained.According to Keifer's further uncontradicted and credible testimony,about 2 weeks after they had solicited the signatures to the petitions,_Keller and Hammer returned to Plant I during working hours andspent several hours securing applications for membership in the Inde-pendent from those who had signed the petitions.'Walter Comiskeyand Merle Shindle were the foremen in whose departments the solicita-tion occurred.Comiskey was not called as a witness and Shindledenied merely that he had observed Hammer engaged in "solicitingmembership."We find, as did the Trial Examiner, that Comiskeyand Shindle observed Keller and Hammer obtaining signatures to-the petitions and to the applications and did not attempt to stop suchactivity.Moreover, it does not appear from the record that Kelleror Hammer suffered any loss of pay for the time thus spent.Following the circulation of the petitions-and the drive to securesigned applications for membership in the Independent, open activityduring working hours by members of the respondent's supervisorystaff, as well as by ordinary employees, continued on behalf of theIndependent until shortly after August 4, 19414These activities,were not confined to-obtaining members, but extended to the opencollection of dues, warning employees not to join or support theI.A. M. or the C. I. 0., and electioneering among the employees priorto each of three elections conducted by the Board .5William H.McLean, an employee of the respondent, testified that in November1940, lie was solicited for the Independent during working hours byGlenn A. Divelbiss, then leadman over 12 to 30 employees, and thatDivelbiss told him that the Independent would obtain vacations withpay, prevent strikes, and keep its funds in town so that they could be3 Shortly thereafter, the Independent was incorporated under thelaws of Maryland, and--among its incorporators were Keller and Hammer.4 On that date, the C I 0 filed objections to an election conducted by theBoard on July29, 1941. There had been two previouselections-one on May 13 and the other on June 27,1941.Since neither election had resultedin the selection by a majority of a collectivebargainingrepresentative, the July 29 electionwas directed and held.bldem 526DEiCISIONS OF NATIONAL LABOR RELATIONS BOARDused for parties and "different things."McLean testified further that,after Divelbiss had become, on January 24, 1941, night superintendent.of Plant I, Divilbiss continued to solicit him, during working hours,for the Independent, using the same arguments in its favor as before,and that such, solicitations continued until July 29, 1941, the day ofthe final election.Divelbiss, according to McLean, also solicited otheremployees, among them James Penn.Penn testified that during the first part of January 1941, Divelbissdevoted most of a working night in talking to him and some 75 otheremployees about joining the Independent, obtaining 10 to 15 signa-tures on application cards, and collecting dues from such applicants.,Penn also testified that Divelbiss, after he became superintendent,approached him concerning the Independent on many occasions untilthe time of Penn's transfer to another plant in May 1941, and that, onone occasion shortly after his promotion to night superintendent, Divel-biss said to Penn, "I am not allowed to talk about it, but ... I wouldlike'to see the I. A. W. [the Independent] get inhere because therewould be no strikes."Divelbiss categorically denied that he indulged in any activity forthe Independent before or after his promotion in January 1941.Divel-biss admitted, however, that he preferred the Independent to the othertwo unions, and that he signed an application card for membershipin the-Independent before January 24, 1941, but paid no dues.Al-thoughDivelbiss habitually ate lunch with approximately 60 men, hetestified that he never heard any discussion about "unions." 'Weconsequently do not accept the denials of Divelbiss and we credit thetestimony of McLean and Penn, as did the Trial Examiner.According to the testimony of Penn, McLean, and James B. Cole,an employee of the respondent whose discharge is hereinafter con-sidered, in January 1941, Robert DeLauder, then night superintendentof Plant V, frequently discussed labor organizations with the men,and although he never supported the Independent directly, he attackedthe C. I. 0. as a union controlled by "Communists" and "racketeers."While DeLauder denied ever discussing "unions," the Trial Examinercredited, and we likewise credit, the testimony of Penn, McLean, andCole.. -McLean testified that after Isaac Ward became a foreman in Febru-ary or March 1941, he assisted a member of the Independent in attempt-ing to sign up McLean in that organization by attempting to procurefor him an application for membership card.Ward denied that hesolicited any members for the Independent either before or after join-ing the respondent's supervisory staff.Moreover, he testified-that atno time did he see any activity on the part of the Independent in theplant.The Trial Examiner did not` credit the denial of -Ward; nordo we. FAIRCHILD ENGINE -AND AIRPLANE CORPORATION527About 2 weeks before the first- election conducted by the Board,Warren Kauffman, the machine shop foreman, stated t6-Walter C.Keifer and another employee, according to Keifer, "I will tell youboys, ... the A. F., of L. or the C. I. 0. neither one is any good, ifyou boys know what is good for you you'had better support the Inde-pendent."Kauffman denied saying that neither the C. I. 0. nor theA. F. of L. "is any good." He testified that he could not recall sayingthat it was to the interest of the employees that they support the Inde-pendent.The Trial Examiner credited the testimony of Keifer, andwe do likewise.Keifer, Penn, Isaac N. Purdham, and Karl Stoner, all employees ofthe respondent, testified without contradiction, and we find, thatnumerous employees were permitted to leave their places of work tosolicitmembers and collect dues for the Independent. -The interestof Keller, who became president, of the Independent, and Hammerdid not cease after their initial solicitation and organizational efforts.'t'hey, together with John M. Crosswhite, another employee, continuedt.t solicitmemberships for the Independent and to collect dues in De-partment 32 of Plant I, during working hours, up to and includingthe time of the elections.Although Department 32 was easily observedfrom the general factory manager's desk, no attempt was ever madeto stop suw h activity.Charles Bast, a gang leader, and Russell Keifer,an employee, also left their places of work and solicited membershipsfor the Independent, without interference by any of the respondent'ssupervisors, according to the uncontrovertecl testimony of McLean,Cole, and Keifer, which Ave credit.Employee Edwin Schroyer was also active for the Independent untilafter the third election on July 29, 1941.Daniel E. Moats, an em-ployee of the respondent who was not a member of any labor organi-zation, testified that Schroyer frequently solicited memberships inthe presence of his foreman, Joseph N. Hollingshead; without hin-drance or interference.Hollingshead testified that he could not recallobserving Schroyer "soliciting in behalf of any union,. .'.duringworking hours."A few days before the last election, at about 1: 30p. in.,Keifer testified, he filched a copy of a radio address to- be giventhat night for the Independent by Schroyer. Shortly thereafter,Schroyer discovered the loss and reported it to Hollingshead, addingthat he knew who had stolen the speech: Schroyer thereupon left hisplace of work and did not return before the 5 o'clock quitting time.Hollingshead testified that Schroyer left the department at aboutquitting time and that he did not know what Schroyer did after he left,nor did he attempt to find out.We find, in, accordance with Keifer'stestimony, that Schroyer was-absent from the department for a con-siderable period of time, and that Hollingshead knew that Schroyerwas devoting his time to Independent business. It does not appear 528DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom the record that Schroyer suffered any loss of pay for the time so,spent away from his work.Stoner, a member of the I. A:-M., testified as follows, concerning hisattempts to induce the respondent to accord the I. A. M. equal treat-ment with the Independent : on four or five occasions following thethird election, Stoner observed Edward Waggner, a fellow worker,leaving his place of work and soliciting memberships for the Inde-pendent among some of the new employees. Stoner complained toCarl G. Ahalt, his foreman, each time that he observed Waggnersoliciting and finally told Ahalt that if such conduct was allowed tocontinue, he likewise intended, to solicit for the I. A. M. during work-ing hours.Although Ahalt at first refused to interfere with Waggner,he agreed to talk to him after Stoner reaffirmed his intention to solicitfor the I. A. M. during working hours.After Ahalt finally broughtthe matter to the attention of Plant Superintendent Slick, the latterconferred with Stoner, who again contended that if the Independentwas allowed to solicit memberships during working hours, that privi-lege should be extended to the other, organizations in the plant.Slickthereupon ordered Waggner to cease his union activities but did not soinstruct any supervisors or other employees.-2.Conclusions as to assistance to the IndependentWhen union activities were getting under way at the respondent'splants at Hagerstown during the summer of 1940, the respondentextended valuable aid to the Independent in its organizational effortsand gave considerable impetus to its membership drive by permittingemployees Keller and Hammer to solicit signatures for the organizingpetitions and the applications for membership on its time and prop-erty.The announced policy of the respondent that its supervisorystaff was to remain completely neutral, that it was to take no part inany union activities, and that foremen were not to permit solicitationfor any union on company time, was clearly not applied to the Inde-pendent.,,This is apparent not only from the activities of employeesin behalf of the Independent, carried on with the express or tacitapproval of the respondent, but also by the conduct of various membersof the respondent's supervisory staff,, who openly exhibited their pref-erence for the Independent and their hostility toward the C. I. 0.and the I. A. M. and who themselves solicited members for the In-dependent during working hours.That this policy was, however,enforced against the C. I. 0. and the I. A. M. is shown by Stoner'sO Even though the actions of its supervisorswere in violation of the orders of the re-spondent'smanagementand contrary to its expressed policy, they nevertheless constitutedunfair labor practices by. the respondentH J Heinz Co. v N. L R. B.,311 U S 514;Solvay Process Company v. N L. R B,117 F. (2d) 83, (C C. A. 5) ; cert den. 313 U S.596;N. L. R. B. v. A. S. AbellCo., 97 F. (2d) 951, (C. C. A 4). FAIRCHILD ENGINE AND AIRPLANE CORPORATION529strenuous protest against the solicitation of employees by Waggner, amember of the Independent, during working hours, by Stoner's threatto engage in similar activity in behalf of the I. A. M., and by Slick'sprohibition - only ofWaggner's activities, after Stoner's complaint.Such conduct on the part of the respondent is clearly not consistentwith the neutrality required by the Act.We find that, by permitting and assisting the Independent to solicit-members, to collect dues, and to electioneer on company time and prop-erty and by denying such privileges to the C. I. O. and the I. A. M.,and by advising its employees to join the Independent and warningthem to refrain from becoming or remaining members of the C. I. O.or the I. A. M., the respondent has interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.B. The discriminatory discharge of ColeJames B. Cole was employed by the respondent as a skilled carpenteron the night shift in the wood-wing-assembly department from aboutMay 15, 1940, to March 7, 1941.During his 10-month employmentwith the respondent, Cole obtained two individual wage increases, thesecond having been received on November 11, 1940.Cole joined theC. I. O. in October 1940 and refused thereafter to become a member ofthe Independent.He openly expressed a preference for the C. I. O.over other labor organizations and soon became well knownamong hisfellow employees and supervisors as wrardent supporter of the C. I. O.Cole testified as follows concerning a conversation he had in Novem-ber 1940 with Marvin S. Fox, his leadman, and DeLauder, night super-intendent of the plant in which he worked: Fox told him that theirsuperiors wanted Cole to join the Independent.Cole replied that hewould not do so. In the course of the conversation, DeLauder ap-proached the two men and inquired as to the nature of their conversa-tion.When Fox told him that Cole refused to join the Independent,DeLauder asked Cole which union he preferred, and Cole rejoinedthat it was the C. I. O.DeLauder then said to Cole, "I am tellingyou, you had better be careful . . . and watch out for your job .. .you won't have any job to look after."DeLauder denied having everdiscussed the question of unions with Cole.However, Penn andMcLean, both of whom worked with Cole, testified that they oftenheard DeLauder talking to Cole about labor organizations duringwork.Fox was not questioned concerning this incident.We find, asdid the Trial Examiner, that the above conversation occurred substan-tially as testified to by Cole.During one of the lunch periods on the night shift, late in Novem-ber or early in December 1940, Cole became involved in an argument463892-42-vol 41-34 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith Leadman Divelbiss-and several employees, including- Ward andBast.Fox was also present but did not participate in, the discussion.Cole and Fox testified that Divelbiss and Bast began the argument bystating that certain members of the C. I. 0. were Communists and thatwhen Cole demanded proof of their assertions, a loud and heated dis-cussionensued.G. E. Cramer, a superintendent of the plant, andDeLauder appeared in the door of the plant office while the argument-was in progress and started towards the arguing employees.Theyheard loud talking but nothing of what was said.The argumentterminated when the usual signal to return to work was sounded.Divelbiss testified that Cole started the argument, but he admittedtaking part in it.Bast was not called as a witness.We credit the-testimony of Cole and Fox. as did the Trial Examiner.Fox testified, without contradiction, and we find, that about 2 dayslater, Cramer and DeLauder sought to obtain a statement from Foxconcerning Cole's participation in the above-described incident; thatthey did not ask him what Divelbiss and Bast had said; that Fox °refused to make any statement or report to the respondent concerningCole; that neither Cramer nor DeLauder spoke to him about Coleagain; and that Fox told Cole of the inquiry he had received from -Cramer and DeLauder and advised him to stop discussing unions.Admittedly, neither Cramer nor DeLauder interviewed any of theparticipants involved in the discussion.Nevertheless, oil December 4,1940, Cramer reported in writing to D. H. Revell, then production man-ager, that Cole was dissatisfied with his job and was "unable to getalong with other men., His attitude interferes with regular work bydisrupting others," and that-when asked by DeLauder to "calm downor change may be necessary," Cole replied, "Don't give a D-if youfire me." Cramer testified that he wrote the report because "We aresupposed to report anything like that right away, not to wait untilafterwards because if we have a man that we want to fire why a report-that-may come in later after it has happened wouldn't be no good."Cramer further testified that DeLauder told him that Cole had prom-ised to try to do better but admitted that lie did not include DeLauder'sstatement in his report.'Cole, together with two members of his gang, Penn and McLean,testified, and we find, despite DeLauder's denial, that DeLauder, oillater occasions, entered into discussions with Cole concerning theC. I. 0. and frequently made derogatory remarks respecting that or-ganization, stating that it was controlled by "Communists" and "rack-eteers."The Trial Examiner found, and the record indicates, thatCole was in easily excitable person, and these discussions invariablyhad the effect of "getting him going," in the words of Fox, on a vigorousdefense of the C. I. 0.'He was not a member of any labor organization FAIRCHILD ENGINE AND AIRPLANE CORPORATION531The testimony of Fox, Cole, Penn, and McLean shows that Cole-vas the subject of frequent baiting, encouraged and led by DeLauder.'DeLauder would frequently begin arguments with Cole about the war,Hitler, labor unions, and other controversial subjects, on which he-had discovered that Cole held strong opinions, in order to "get himgoing."Cole always supported the C. I. O. in discussions concerning'labor' organizations.McLean and Penn testified that commencing inNovember 1940; DeLauder habitually "goosed" Cole and tickled himin the ribs during work, persisting in this conduct until about thetime of his discharge. It is clear that other employees after Novemberengaged in similar conduct without reprimand.DeLauder's denialof the conduct attributed to him was equivocal and we credit, as didthe Trial Examiner, the testimony of Penn and McLean.It is undisputed that, as the' result of a particular warning against"talking," Cole, one evening about the middle of January 1941, placedsome scotch tape over his mouth while employee John Kleppinger,-amember of his gang, fastened a small sign reading, "I can't talk" onCole's back.Cole continued with his work but Divelbiss called theattention of DeLauder to the tape and sign on Cole.DeLauder wentover to where Cole was working, pulled the tape off his mouth, removedthe sign from his back, and, according to Fox, "jumped him about itand gave him the dickens." On January 16, 1941, DeLauder submitteda written report to Revell to the effect that Cole had caused a "dis-sign on his back."Although no further incident occurred up to the time of his dis-charge, on January 29 DeLauder reported that 'Cole "Resents super-.by flaring up and distracting other workmen.Appears to have un-On February 26, DeLauder againreported to Revell that Cole "Interferes with other workmen duringworking hours by stopping their work to hear his discussions ..."and that Cole suggested his own release on account of "bad health."Cole denied ever discussing the question of his health with DeLauder.Shortly before the date of the last mentioned report, Revell testi-fied, he asked Plant Superintendent Slick for a "further check" onCole.Slick asked DeLauder to investigate and submit a report tohim.DeLauder did so on February 26.DeLauder reported that hequestioned Cole about remarks which Cole was supposed to havemade in the plant to the effect that "production [was] the curse ofthis nation," that conditions in Germany and Russia were better thanthose in this country, and that he was being driven by a "slave driver& whip cracker."DeLauder did not state in his report whether Coleadmitted or denied making these statements, but stated that the latter 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDtold him that he had received injuries during the first World War.DeLauder concluded his report by stating,"Hope this gives you thedesired information if not maybe I can give you more details whichI have omitted."On March 4,DeLauder again reported that Cole's"temper spells"and talk were interfering with the work of the plant,adding, "No further action since previous reprimands had no effect."The evidence shows that, Cole occasionally became excited in theplant.As Fox testified,liewould at times"kid" the men with whomhe was working, saying,"Come on,you slaves."No credible evidencewas introduced to show that Cole made any of the other remarks at-tributed to him in DeLauder's reports,or that he was a disturbinginfluence in the plant.DeLauder testified that he based his reportsregarding Cole on information given him by Divelbiss and Fox.Foxdenied supplying any information to DeLauder regarding Cole.Divelbiss denied that DeLauder ever talked to him about Cole.Wefind, as did the Trial Examiner,that neither Fox nor Divelbiss madeany reports to DeLauder concerning Cole.Cole was discharged on March 7,1941, purportedly on account of"work unsatisfactory, probably due to ill health."However, the con-tention that Cole's work was unsatisfactory is not supported by theevidence.Fox, Cole's leadman, testified that Cole was a good workerand that he would be glad to have him back in hisgang.DeLauder,himself,admitted that Cole was a good worker until October or No-vember 1940.However, Colereceiveda 5-cent hourly pay increaseon November 11.DeLauder explained the increase as an effort "tobetter satisfy'him with conditions in the plant."The respondent'scontention that Cole's alleged unsatisfactorywork was "probably dueto ill health"is likewise unsupported by the evidence.Fox testifiedthat Cole's health was-such that he could do his job satisfactorily.Cole- testified that, in his conversationswithDeLauder,the latternever referred to Cole's "ill health."DeLauder insisted that Cole'shealth was poor, but did not support his position with any proof asto Cole's absence from work for such reason or as to any medical treat-ment given to him.We find, as did the Trial Examiner,that the stateof Cole's health was not a factor in his discharge.The credible evidence in the case, including our finding of the re-spondent's assistance to the Independent,shows that the respondentdischarged Cole not for the reasons advanced by it, but because of hismembership in and activities on behalf of the C. I. O.The criticismwhich the respondent made of Cole and his work significantly datesfrom the time when Cole joined the C. I.O., refused to join the Inde-pendent, and strongly advocated the C. I. O. in conversations withDeLauder and his fellow, workers.The respondent contends that at FAIRCHILD ENGINE- AND AIRPLANE CORPORATION533.-this time, Cole's work, which had theretofore been good, became un-satisfactory.In -addition, the respondent soon thereafter discovered,through DeLauder, that Cole "resented supervision," that he did not"seem to get along with others," and that he was "distracting otherworkmen."The facts, as found hereinabove, belie the respondent'sassertions.The pay increase which Cole received in November waspart of an attempt to lead him away from the C. I. 0., or as DeLauderput it, "to better satisfy him with conditions in the plant."When thateffort failed to diminish Cole's support and advocacy of the C. I. 0.,,the respondent, through DeLauder, involved him in controversialdiscussions and led and encouraged others physically to harass Cole.At the same time, Cramer and DeLauder started to build a "case"against him by a series of fabricated reports, which they submitted totheir superiors.From Cramer's own testimony it is apparent thatthese reports were prepared in order to lay a foundation for Cole'sdischarge.We find, as did the Trial Examiner, that the respondent has dis-criminated in-regard to the hire and tenure of employment of James B.Cole, thereby discouraging membership in the C. I. 0. and interferingwith, restraining, and coercing its employees in the exercise of therights guaranteed in Section 7 of the Act.C. The discharge of SnyderThe amended complaint alleged that on or about November 15, 1941,the respondent discharged, and thereafter refused to reinstate, ErvinH. Snyder for the reason that he joined and assisted the I. A. M. andengaged in concerted activities with other employees.The TrialExaminer, after examining the evidence, found that Snyder was notdischarged because of his union activity and recommended that thecomplaint as to him be dismissed. In a brief submitted by the I. A. M.,it conceded that "the record appears to be inadequate to substantiatethe 8 (3) allegation with regard to this person [Snyder]."We havecarefully examined the entire record and agree with the conclusionsof the Trial Examiner as to Snyder.We shall dismiss the complaintas to him.IV. THE EFFECTOF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in Section IIIabove, occurring in connection with the operations of the respondentdescribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, 'andtend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce. 534DECISIONS OF NATIONAL-LABOR RELATIONS BOARDV.THE REMEDYHaving found that the respondent has engaged in certain unfairlabor practices, we shall order it to cease and desist therefrom and totake certain affirmative action designed to effectuate the policies of-the Act.We have found that the respondent discriminatorily discharged andthereafter failed to reinstate James B. Cole because of his membershipin and activities on behalf of- the C. I. 0.We shall therefore orderthe respondent to offer him immediate and full reinstatement to hisformer or substantially equivalent position, without prejudice to hisseniority or other rights and privileges.We shall also order the re-spondent to make him whole for any loss of pay he has suffered byreason of the respondent's discrimination, by payment to him of a,sum of money equal to the amount which he normally would haveearned as wages from the date of his discharge to the date of theoffer of reinstatement, less his net earnings 5 during said period.Inasmuch as we have found that the respondent assisted the Inde-pendent and treated with hostility the C. I. 0. and the I. A. M., weshall order the respondent to cease and desist from discouraging mem-bership in both the C. 1. 0. and the I. A. M.Upon the basis of the foregoing findings of fact, and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAw1.United Automobile, Aircraft and Agricultural Implement Work-ers of America, C. I. 0., International Association of Machinists, andIndependent Aircraft Workers, Inc., are labor organizations, withinthe meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employ-ment of James B. Cole, thereby discouraging membership in UnitedAutomobile, Aircraft and Agricultural Implement Workers of Amer-ica, C. I. 0., the respondent has engaged in and is engaging in unfairlabor practices, within the meaning of Section 8 (3) of the Act.3.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, the re-spondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.8 By "net earnings" is meant earnings less expenses,such as fortransportation,room, andboard, incurred by anemployeein connectionwith obtainingwork and working elsewherethan for the respondent,which would nothave beenincurredbut for hisunlawful dischargeand the consequent necessity of his seeking employment elsewhere.SeeMatterof CrossettLumber CompanyandUnitedBrotherhoodof Carpentersand Joinersof America,Lumberand SawmillWorkers Union, Local22.790,8 N L R B440Moniesreceived for work performed upon Federal, State, county,municipal,or other work-relief protects shall beconsid-ered as earningsSeeRepublicSteel Corporation v N L R H ,311 U. 8 7. FAIRCHILD ENGINE AND AIRPLANE CORPORATION535,4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7)of the Act.5.The respondent has not discriminated in regard to the hire andtenure of employment of Ervin H. Snyder, within the meaning ofSection 8 (3) of the Act.ORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respondent,Fairchild Engine and Airplane Corporation, Hagerstown, Maryland,its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in United Automobile, &ire-raft, andAgricultural Implement Workers of America, C. I. 0., InternationalAssociation of Machinists, affiliated with the American Federation ofLabor, or any other labor organization of its employees, by grantingpreferential treatment to the Independent, by discharging, refusingto reinstate, or in any other way discriminating in regard to the hireand tenure of employment or any term or condition of employmentof its employees;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively through repre-sentatives of their own choosing, and to engage in concerted activitiesfor the purposes of collective bargaining or other mutual aid or pro-tection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offers to James B. Cole immediate and full reinstatement tohis former or substantially equivalent position without prejudice tohis seniority and other rights and privileges;(b)Make whole James B. Cole for any loss of pay he may havesuffered by reason of the respondent's discrimination against him, bypayment to him of a sum of money equal to the amount he normallywould have earned as wages from the date of such discriminations tothe date of the offer of reinstatement, less his net earnings, duringsaid period ;(c) Immediately post in conspicuous places throughout its Hagers-town, Maryland, plants, and maintain for a period of at least sixty(60), consecutive days from the date of,posting, notices to its employeesstating: (1) that the respondent will not engage in the conduct fromwhich it is ordered to cease and desist in paragraphs 1 (a)^ and (b) 536DECISIONSOF NATIONAL.LABOR RELATIONS BOARDhereof; (2) that the respondent will take the affirmativeaction setforth in paragraphs 2 (a) and (b) hereof; and (3) that the respond-ent's employees are free to become and remain members of UnitedAutomobile, Aircraft and Agricultural Implement Workers of Amer-ica,C. I. 0., International Association of Machinists, affiliated withthe American Federation of Labor, or any other labor organization,of their choice, and that the respondent will not discriminateagainstany employee because of his membership or activity in such organiza-tions;(d) Notify the Regional Director for the Fifth Region in writingwithin ten (10) days from the date of this Order what steps therespondent has taken to comply herewith.AND IT IS FURTHER ORDERED thatthe complaint, insofar asit allegesthat the respondent has discriminated against Ervin H. Snyder, with-in the meaning of Section 8 (3) of the Act, be, and it hereby is,dismissed.